Citation Nr: 0116273	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-18 124	)	DATE
	)
	)



THE ISSUES

1.  Whether clear and unmistakable error was involved in a 
January 13, 1983, Board decision, which severed service 
connection for schizophrenia.

2.  Whether clear and unmistakable error was involved in a 
February 20, 1991, Board decision, which denied service 
connection for an acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The veteran served on active military duty from August 1964 
to January 1965.  

This matter arises from the veteran's motion claiming clear 
and unmistakable error (CUE) in January 13, 1983, and 
February 20, 1991, decisions of the Board of Veterans' 
Appeals (Board).  

Historically, by an October 1974 rating action, the RO 
established service connection for a schizophrenic reaction, 
undifferentiated type, and assigned a noncompensable 
evaluation to this disability, effective from May 1974.  By a 
February 1978 rating action, the RO redefined this disorder 
as schizophrenia, schizo-affective type, and assigned a 
30 percent evaluation to this disability, effective from 
February 1978.  

By a December 1981 rating action, the RO proposed to sever 
service connection for the veteran's schizophrenia.  A 
February 1982 rating decision effectuated this proposal.  The 
case was then reviewed by the Board in January 1983.  At that 
time, the Board found that the presumption of soundness upon 
entry into service had been rebutted based on a medical board 
report.  In addition, the Board concluded that the veteran's 
preexisting schizophrenic reaction was not aggravated by his 
service and that an acquired psychiatric disorder was first 
medically documented more than a year after his separation 
from service.  Consequently, the Board upheld the RO's 
severance of service connection.  

Subsequently, in 1989, the veteran sought to reopen his claim 
for service connection for an acquired psychiatric disorder.  
By an August 1989 rating action, the RO determined that new 
and material evidence sufficient to reopen a claim for 
service connection for a nervous disorder had not been 
received.  In a February 1991 decision, the Board held that 
additional evidence indicating that a new factual basis for 
awarding service connection for an acquired psychiatric 
disorder had not been received since the Board's January 1983 
decision.  Consequently, the Board denied restoration of 
service connection for an acquired psychiatric disorder.  

In the instant case, the veteran seeks review of both the 
January 1983 and February 1991 Board decisions.  He argues 
that both of these Board decisions involved CUE.  


FINDINGS OF FACT

1.  The January 13, 1983, Board decision, which severed 
service connection for schizophrenia, was adequately 
supported by the evidence then of record and the law 
applicable at that time and was, therefore, not undebatably 
erroneous.  

2.  The February 20, 1991, Board decision, which denied 
service connection for an acquired psychiatric disorder, was 
adequately supported by the evidence then of record and the 
law applicable at that time and was, therefore, not 
undebatably erroneous.  

CONCLUSIONS OF LAW

1.  The January 13, 1983, Board decision, which severed 
serviced connection for schizophrenia was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 20.1400-1404; 20.1406 (2000).  

2.  The February 20, 1991, Board decision, which denied 
service connection for an acquired psychiatric disorder, was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 20.1400-1404; 20.1406 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that January 13, 1983, and February 20, 
1991, Board decisions involved clear and unmistakable error.  
Under 38 U.S.C.A. § 7111, the Board has, for the first time, 
been granted the authority to revise a prior decision of the 
Board on the grounds of CUE.  A claim requesting review under 
the new statute may be filed at any time after the underlying 
decision is made.  Pursuant to a recently issued opinion of 
the VA General Counsel, VAOPGCPREC 1-98, the Board's new 
authority applies to any claim pending on or filed after the 
date of enactment of the statute, November 21, 1997.  See 
38 C.F.R. § 20.1400 (2000). 

The statute and implementing regulations provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111 (West 1991); 38 C.F.R. 
§ 20.1400.

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error.  
It is the kind of error, of fact or law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error.  
Generally, either the correct facts, as 
they were known at the time, were not 
before the Board, or the statutory and 
regulatory provisions extant at the time 
were incorrectly applied.  

38 C.F.R. § 20.1403(a).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE include a new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision, the Secretary's failure to fulfill the duty to 
assist, and a disagreement as to how the facts were weighed 
or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include 
the otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).  

In other cases prior to the promulgation of this regulation, 
the United States Court of Appeals for Veterans Claims 
(Court) defined CUE as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Before turning to the record, the Board notes here that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

Where laws or regulations change after a claim has been filed 
or reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the 
claimant will apply unless Congress provided otherwise or has 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In the present case, the veteran and his 
representative were given an opportunity to submit additional 
argument.  They have done so.  Their statements reflect their 
understanding of applicable laws, regulations, and Court 
precedent.  The Board has carefully considered these 
responses and finds that there has effectively been 
substantial compliance with the new legislation.  
Consequently, the Board concludes that it may proceed with 
its review of the veteran's CUE motion.  

CUE in the January 1983 Decision

Applicable substantive laws and regulations governing service 
connection in effect at the time of the September 1983 
decision were essentially the same as those now in effect.  
Under the provisions of 38 U.S.C. § 310, service connection 
was warranted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  A veteran who 
served during a period of war or during peacetime service 
after December 31, 1946, was presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
manifested in service existed before service rebutted the 
presumption.  38 U.S.C. §§  311, 337.  For the showing of 
chronic disease in service, there was required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the work "chronic."  Continuity of 
symptomatology was required where the condition noted during 
service was not, in fact, shown to be chronic or where the 
diagnosis of chronicity in service was not adequately 
supported (and, thus, a showing of continuity after discharge 
was required to support the claim).  38 C.F.R. § 3.303(b).  
Service connection was presumed if a veteran manifests a 
chronic disease, such as psychosis, to a degree of at least 
10 percent within one year after separation from service.  
38 C.F.R. §§ 3.307, 3.309.  

Service connection, once granted, may not be severed except 
where the evidence shows that the grant was clearly and 
unmistakably erroneous.  The burden of proof is on the 
Government.  38 C.F.R. § 3.105.  

The evidence of record at the time of the Board's decision in 
January 1983 showed that, on service enlistment examination 
in July 1964, no psychiatric abnormality was reported or 
found.  However, approximately 4 months after entering 
service, the veteran experienced psychiatric difficulties and 
underwent considerable evaluation during service.  He was 
diagnosed in service as having acute, severe 
undifferentiated-type schizophrenic reaction.  The medical 
board found that the approximate date of origin of the 
disorder was the veteran's adolescence and that the condition 
existed prior to service and was not aggravated by service.  
The veteran was discharged from service on this basis.  A VA 
examination conducted in August 1974 included a diagnosis of 
an emotionally unstable personality.

Currently, the veteran argues that the Board had no basis for 
its January 1983 conclusion that his mental illness began in 
adolescence.  However, as indicated above, the evidence of 
record at the time of the Board's January 1983 decision 
included a medical board report showing the onset of 
psychiatric problems in adolescence.  Furthermore, the Board 
specifically found in its January 1983 decision that this 
medical board report effectively rebutted the presumption of 
soundness and, thus, warranted a finding of CUE in the prior 
grant of service connection for schizophrenia and supported 
the severance of the initial grant of service connection.  

It has not been shown that incorrect facts were before the 
Board at the time of its January 1983 decision or that the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  The veteran essentially disagrees with 
the Board's January 1983 finding that the medical board 
report dated January 1965, showing the onset of schizophrenic 
reaction during adolescence, was sufficient to establish that 
the prior grant of service connection (based on incurrence in 
service) was clearly and unmistakably erroneous, an 
undebatable error.  The veteran does not believe that this is 
sufficient in the absence of documentary evidence dated prior 
to service showing mental illness.  However, the Board's 
review of the applicable laws and regulations in effect at 
the time of the January 1983 decision does not show that the 
evidence necessary to establish clear and unmistakable error 
(to allow severance) was limited in any way as suggested by 
the veteran's argument.  The veteran's contentions pertain to 
how the facts were weighed and evaluated.  This is not a 
valid basis for finding CUE.  See 38 C.F.R. § 20.1403(d).

Accordingly, the Board must conclude that the January 13, 
1983, Board decision was adequately supported by the evidence 
then of record and the law applicable at that time.  The 
Board's January 13, 1983 decision, therefore, did not involve 
CUE.  

CUE in the February 1991 Board Decision

In February 1991, the Board denied service connection for an 
acquired psychiatric disorder based on the absence of new and 
material evidence to reopen.  While the veteran currently 
argues CUE in the February 1991 decision, the Board finds 
that the prior decision was adequately supported by the 
evidence then of record and the law applicable at that time.  

Applicable substantive laws and regulations governing service 
connection in effect at the time of the February 1991 Board 
decision were essentially the same as those in January 1983, 
as discussed above.  In addition, with respect to finally 
denied claims, the law provided that a claim disallowed by 
the Board may not thereafter be reopened and allowed and that 
no claim based upon the same factual basis shall be 
considered.  38 U.S.C. § 4004(b).  Furthermore, the laws and 
regulations provided that when a claimant requested that a 
claim be reopened, a determination must be made as to whether 
new and material evidence had been submitted and, if so, 
whether it provided a new factual basis for allowing the 
claim.  Id.; 38 C.F.R. § 19.194.  

At the time of the Board's February 1991 decision, the 
evidentiary record included, in addition to the previously 
discussed evidence, statements from acquaintances of the 
veteran and his private physician, along with the veteran's 
sworn testimony from a hearing conducted in May 1990 at the 
RO.  This evidence did not contain a medical diagnosis for a 
chronic psychosis within one year after the veteran's service 
discharge, medical evidence demonstrating that the veteran's 
in-service psychiatric symptoms existed prior to service, or 
medical evidence showing in-service aggravation (chronic 
increase in pathology) of the pre-service psychiatric 
disorder.  In this regard, the Board notes that, in a June 
1989 statement, a private physician explained that he knew 
the veteran from 1960 to 1964 prior to his entrance into 
service and that he (the physician) did not recall any 
evidence of psychiatric impairment.  However, this physician 
also stated that he was unable to give any information based 
on direct medical treatment of the veteran.  As such, the 
Board concluded in its February 1991 decision that a new 
factual basis had not been presented to reopen the previously 
denied claim.

Thus, it has not been shown that incorrect facts, as they 
were known at the time of the Board's February 1991 decision, 
were before the Board or that the statutory and regulatory 
provisions extant at the time were incorrectly applied.  
Consequently, the veteran's claim for a finding of CUE in the 
Board's February 1991 decision is not established.  


ORDER

The motion is denied.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals



 



